Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on August 9, 2022 is acknowledged.  Claims 1-12 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group I, claims 1-7, drawn to multivalent polymer and without traverse SEQ ID NO:1 in the response filed August 9, 2022.  
 The restriction is deemed proper and made final in this office action.  Claims 8-12 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-7 are examined on the merits of this office action. 


Sequence Compliance
This application fails to comply with the requirements of 37 C.F.R 1.821-1.825 for the reasons set forth on the attached Notice to Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C 131 and 132.  Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier.  Applicant failed to include sequence identifiers in either Figure 1A-B or in the description of Figure 1A-B.

Drawings
The drawings are objected to because according to 37 CFR 1.821(b) the sequence information so conveyed must still be included in a "Sequence Listing” and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the “Brief Description” of the Drawings.  Figure 1A-B comprises sequences without sequence identifiers.  There are no sequence identifiers listed in Figure 1A-B or the description of Figure 1A-B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to for the following informalities: the limitation “wherein multivalent polymer is a fused protein of the hydrophobic tail domain of the hagfish VLRB protein and the target protein fused with the hydrophobic tail domain…” should be replaced with - wherein multivalent polymer is a fused protein of the hydrophobic tail domain of the hagfish VLRB protein and the target protein 

Claims 1 and 7 are objected to for the following reason: the limitation of “nano particle” should be replaced with -nanoparticle-.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person would know what sequences will have an improved trypsin resistance and stability.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Claim 1 claims “A multivalent polymer comprising: a multimerization peptide domain comprising either (i) a hydrophobic tail domain 5of a variable lymphocyte receptor B (VLRB) or (ii) a peptide domain forming a dimer, a trimer, a tetramer, a pentamer, a hexamer, a heptamer, an octamer, or a decamer; and a target protein fused directly or indirectly with the multimerization peptide domain, wherein the target protein is a protein different from the variable lymphocyte receptor B (VLRB) when the multimerization peptide domain comprises the hydrophobic 10tail domain of a variable lymphocyte receptor B (VLRB), wherein the multivalent polymer is in a form of nano particles of a multimer” (see claim 1).  Applicant’s specification states “[0033] With regard to the multivalent polymer according to one embodiment of the present invention, a globular-shaped multimer may be formed when the multimerization peptide domain is a hydrophobic tail domain of a VLRB protein. When the multimerization peptide domain is a leucine zipper domain or an Fc domain of immunoglobulin G, a dimer may be formed. When the multimerization peptide domain is a C-terminal domain of a foldon protein, a trimer may be formed. When the multimerization peptide domain is an Fc domain of immunoglobulin A, a dimer or a tetramer may be formed. When the multimerization peptide domain is a C4bp oligomerization domain, a heptamer may be formed. Furthermore, when the multimerization peptide domain is a C-terminal domain of a lamprey-derived VLRB protein, an octamer or a decamer may be formed.  [0034] The hydrophobic tail domain of a hagfish-derived VLRB protein encompasses a polypeptide having the amino acid sequence represented by SEQ ID NO: 1, and functional equivalents of the polypeptide. The term "functional equivalents" indicates a protein having, as a result of addition, substitution, or deletion of an amino acid, at least 70%, preferably at least 80%, more preferably at least 90%, and even more preferably at least 95% sequence homology with the amino acid sequence represented by SEQ ID NO: 1, and it indicates a protein exhibiting substantially the same activity as the protein represented by SEQ ID NO: 1. The expression "substantially the same activity" means the activity of forming nano particles of a multimer by self-assembly.”  Thus the claims are drawon to a any peptide capable of forming a dimer, timer, tetramer, pentamer, hexamer,heptamer, octamer, decamer or any peptide having as little as 70% sequence identity to SEQ ID NO:1 with the ability to form a nanoparticle via multimer self-assembly.
However, Applicants reduce to practice VLRB from hagfish (the hagfish hydrophobic tail) as the multimerization peptide (see Examples 1- 2).  Applicants further list off leucine zipper domain (SEQ ID Nos:2-4), Fc domain of mouse IgG and IgA (SEQ ID Nos:5-6), foldon protein (SEQ ID NO:7), C4bp protein and VLRB protein (SEQ ID NO:9).  Reduction to practice of the hagfish hydrophobic tail of VLRB is not sufficient to provide structure function relationship with regards to any peptide domain capable of forming a multimer and peptides encompassed by hydrophobic tail domain of VLRB which encompasses functional equivalents as defined in the specification.  Given the breadth of the genus of instant claim 1, the examples reduced to practice is not sufficient to show a required structure to have the desired function of forming a multimer and assembling to form Nano particles.
 (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are describing a multivalent polymer comprising a multimerization domain with little required structure.  The claim requires that the peptide be capable of forming a multimer and assembling into a nanoparticle of multimers wherein the target protein is on the outside (see claim 5). However, applicants have not described what structure of the peptide domain is required to have these desired properties.  A person of skill in the art would not know what sequences would necessarily form a multimer of some sort and a nan particle with a target protein on the outside.  In essence, applicants have defined a critical part of their invention by a desired property/function without ample structure.  That is not sufficient to meet the written description requirement.
Fan (J Biol Chem. 2018 May 18; 293(20): 7618–7628) teaches that “p15RS forms a dimer through a highly conserved leucine zipper–like motif in the coiled-coil terminus domain. In particular, residues Leu-248 and Leu-255 were identified as being responsible for p15RS dimerization, as mutation of these two leucines into prolines disrupted the homodimer formation of p15RS and weakened its suppression of Wnt signaling” (see abstract).  This, single/double mutations can have a dramatic effect on the ability of a peptide form a dimer (or be multimeric).  
(d) representative number of samples:  Applicants have reduced to practice VLRB protein (SEQ ID NO:1) 
  Given the vast number of potential sequences and lack of guidance with regards to what amino acid sequences would form multimers and nanoparticles, this is clearly not enough to extrapolate to what sequences are required to have these properties.  Thus, the claims lack written description.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1, 3-4 and 6 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Carter (WO2017066484).
Carter discloses a nanostructure comprising a multivalent polymer comprising a multimerization domain (NSP10, claim 1) fused to a target protein (i.e. protein, fragment, peptide, see claim 8) (see “claims 20, 37 and 64).  Regarding claim 1, Carter teaches wherein the fusion proteins assemble into nanoparticles (see abstract, pages 13 (last paragraph) and 14 (First paragraph).  Regarding claim 3, Carter teaches wherein the multimerization peptide domains forms trimers (see page 10, last paragraph into page 11).  Regarding claim 4, Carter teaches wherein the target protein is an antigen (See Claim 7).  Regarding claim 6, carter teaches fusion to either terminus of the target protein (see claim 5).


Claim(s) 1, 3, 5 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Phippen (Biochemistry 2016, 55, 6811−6820).
Phippen discloses a multivalent polymer comprising a multimerization domain (T33-21) and a target protein fused to the T33-21 (AFP, see abstract) in the form of a nanoparticle formed by aggregation of T33-21 (see abstract, Figure 1).  Regarding claim 3, Phippen teaches wherein the multimerization domain (T33-21) forms a trimer (see Figure 1, description).  Regarding claim 5, Phippen teaches wherein the Target protein protrudes outside of the nanoparticles (see page 6812, right column, second paragraph, Figure 1).





Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654